Title: To George Washington from George Clinton, 5 January 1781
From: Clinton, George
To: Washington, George


                        
                            Dear Sir,
                            5th Jan’y 1780 1781. 2 O’Clock P.M.
                        
                        I have this Moment received your Excellency’s Letter of yesterday, and will do myself the Honor of waiting
                            upon you immediately. I did intend to set out for Albany the Beginning of next Week, but my Presence there can be
                            dispensed with for two Days or longer without any material Inconvenience & I shall be happy in the present
                            alarming & disagreable Situation of Affairs to render your Excellency every assistance in my Power. I am, with the
                            highest Respect & Esteem, your most Obed’t Serv’t
                        
                            Geo. C.
                        
                    